DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0329155 to Verheyden.
Verheyden discloses in the abstract and figures 1-2, an optical connector comprising: 
a holder body (16) including a mounting hole for inserting an optical connector; 5
a support piece (bottom portion unlabeled; figure 13) extending from the mounting hole toward a rear side of the holder body to support the optical connector; 
a front end locking protrusion (138; figure 22) protruding from the mounting hole toward the optical connector to catch at least a portion of the optical connector when the optical connector is inserted into the mounting hole; and 10
a rear end locking protrusion (138; figure 22) protruding upward from the support piece so that the optical connector is seated in the mounting hole while being caught by the front end locking protrusion.
As to claim 2, a guide piece that is flexible is disclosed (22; figure 16).
As to claim 3, the front protrusions are spaced apart by the entire width of the opening.
As to claim 4, the tab surface may be ramped (paragraph 130).
Claims 6-10 relate to the above by combination of recited features of claims 1-5.
As to claim 11, a cable boot (189) is disclosed.
However, Verheyden fails to explicitly disclose all the features within one embodiment. This is also recited in claim 5 with regard to locking position widths and positioning of the rear protrusion in relation to the front.
It would have been obvious to one having ordinary skill in the art to rearrange physical tabs, protrusions or frame shapes of a housing to support and secure a connector.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verheyden as applied to claims above, and further in view of US 2011/0123157 to Beisan et al.
Verheyden discloses the invention as claimed except for a threaded boot portion. It is noted that such threaded boots are common in the art to secure a cable to a connector via a crimp or strain relief boot. 
Beisan discloses such a common threaded strain relief boot secured to a connector portion (figure 1A).
It would have been obvious to one having ordinary skill in the art to add a threaded boot portion as taught by Beisan in Verheyden to more easily assemble the components in the field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2022/0115823.
US 10,604,933 (figure 4). 
US 2019/010702. 
US 2005/0255745.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883